     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )           CRIMINAL ACTION NO.
       v.                            )             2:18cr284-MHT
                                     )                  (WO)
REGINALD McCOY                       )

                          OPINION AND ORDER

      This case is before the court on defendant Reginald

McCoy’s motion to compel disclosure of the government’s

confidential source. Having considered McCoy’s motion,

and based on the representations made on the record on

April 2, 2019, the court concludes, for the reasons set

forth below, that McCoy’s motion should be denied.

      Although    the     government        has     the    privilege     to

withhold the identity of its sources or informants from

disclosure,      this     privilege         is    not     absolute,    and

sometimes      must   give    way    when    necessary      to   allow    a

criminal defendant to prepare a defense.                     See Roviaro

v.    United    States,      353    U.S.    53,    59-60    (1957).    “In

determining when the government’s privilege must give

way to a defendant’s right to prepare his defense, a
court    must    engage        in    a     balancing    test,       taking     into

account the particular circumstances of each case, the

crime    charged,       possible         defenses,      and    the     potential

significance       of      the      informant’s        testimony.”           United

States v. Gutierrez, 931 F.2d 1482, 1490 (11th Cir.

1991) (citing Roviaro, 353 U.S. at 62). According to

the Eleventh Circuit Court of Appeals, the balancing

test    considers:         (1)      “the    extent     of    the     informant's

participation         in    the        criminal      activity,”        (2)     “the

directness of the relationship between the defendant's

asserted       defense      and     the     probable        testimony    of     the

informant,”       and      (3)      “the       government's         interest     in

nondisclosure.” Gutierrez, 931 F.2d at 1490 (quoting

United    States      v.    Tenorio-Angel,           756     F.2d    1505,     1509

(11th Cir. 1985)).

       McCoy    has     not      demonstrated         that     his     need     for

disclosure       of      the        confidential        source’s        identity

outweighs the government’s interest in withholding it.

First, the confidential source was not involved in the

criminal       activity          for     which     McCoy       was     indicted.



                                           2
Second,    McCoy      has     failed      to    articulate      a    clear

relationship between his defense and the confidential

source’s potential testimony.                  As an initial matter,

McCoy did not indicate that he intends to call the

confidential source as a witness at trial; therefore,

the   court     cannot       assess      the     directness     of      the

relationship       between    the   source’s      probable     testimony

and   McCoy’s      defense.         In    any     case,     while    McCoy

represents that he will use the source’s identity for

the purpose of impeachment, he has failed to clarify

why   he   needs    the     confidential        source’s    identity     in

order to impeach the government’s witnesses.                    Finally,

McCoy has not pointed to any circumstances in this case

suggesting that the court should give reduced weight to

the   government’s          usual   interest       in      protecting    a

confidential source.           Therefore, the court concludes

that disclosure is not warranted in this case.



                                        ***




                                    3
    Accordingly, it is ORDERED that defendant Reginald

McCoy’s   motion   to   compel    disclosure   of   confidential

source (doc. no. 55) is denied.

    DONE, this the 3rd day of April, 2019.

                                    /s/ Myron H. Thompson____
                                 UNITED STATES DISTRICT JUDGE




                                 4
